348 F.2d 919
65-2 USTC  P 9603
COOPER AGENCY, INC., et al., Appellants,v.Harold M. McLEOD, District Director of Internal Revenue andUnited States of America, Appellees.
No. 9871.
United States Court of Appeals Fourth Circuit.
Argued May 4, 1965.Decided Aug. 4, 1965.

Appeal from the United States District Court for the Eastern District of South Carolina, at Columbia; J. Robert Martin, Jr., Judge.
Robert J. Thomas and N. Welch Morrisettee, Jr., Columbia, S.C.  (Gedney M. Howe, Jr., Arthur G. Howe, Charleston, S.C., Tompkins, McMaster & Thomas, and Cooper, Gary, Nexsen & Pruet, Columbia, S.C., on brief), for appellants.
George F. Lynch, Attorney, Department of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Meyer Rothwacks, Attorneys, Department of Justice, and Terrell L. Glenn, U.S. Atty., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
The plaintiffs seek to test their tax liabilities in an action for an injunction and for removal of the cloud cast upon their properties by the tax liens.  The judgment of the District Court dismissing these complaints is affirmed for the reasons stated by the District Judge.1


2
We recently considered similar contentions and held them unavailing.2  At about the same time the Second and Third Circuits arrived at the same conclusion.3


3
Affirmed.



1
 235 F.Supp. 276


2
 Broadwell v. United States, 4 Cir., 343 F.2d 470


3
 Falik V. United States, 2 Cir., 343 F.2d 38; Quinn v. Hook, 3 Cir., 341 F.2d 920